DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are not amended. Claim 15 is amended.

Response to Arguments
Applicant’s arguments, see pg. 9-12, filed 11/25/20, with respect to the rejection(s) of claim(s) 1-15 under the non-final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Objections
Claim 5 is objected to because of the following informalities:  this claim requires a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 state that an acidic solution is prepared “by dissolving copper and zinc salts in water”.  However copper and zinc salts are not inherently acidic.  Therefore either step a of claims 1 and 15 should be amended to “preparing an acidic solution and dissolving copper and zinc salts in water in desired molar ratio” or the specific acidic material in step a of claims 1 and 15 should be recited.

	Claims 1 and 15 say “copper” but it should say “copper salt”.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner’s statement of reasons for allowance: Mitzi (US Pub.: 2013/0037100) describes a means for making kesterite film by mixing a source or Zn, Cu and Sn (abstract).  The mixture is made acidic (para. 27), but Zn, CU and Sn are not separate batches where one side is made acidic and the other is made basic prior to combined to precipitate these metals.
Ahmed (US Pub.: 2012/0061250) describes combining one separate mixture of a Zn source that is based (not acidic) (para. 31, 35) and an acidic solution of other metals (para. 40).  
Radu (US Pub.: 2012/0288987) describes making a first aqueous solution (para. 25) and then adding a pH-modifying solution (para. 26), but Radu does not specifically state that the Cu and Zn-containing solutions are acidic and the Tin-containing solution is basic prior to combining these metals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 18, 2021